


Exhibit 10.14.b
SECOND AMENDMENT OF
FMC TECHNOLOGIES, INC.
NON-QUALIFIED SAVINGS AND INVESTMENT PLAN
WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Non-Qualified Savings and Investment Plan (the “Plan”);
WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and
WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;
NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 9.1 Amendment and Termination of the Plan, the Plan is hereby
amended in the following respects, effective January 1, 2015:


1.    Section 4.1 of the Plan is hereby amended in its entirety to read as
follows:
Deferral Contributions. Each eligible employee as defined under Section 3.1 who
has made an election to defer a portion of his or her Compensation under the
Savings Plan for a Plan Year may elect to defer an additional amount under this
Plan for that Plan Year, as Deferral Contributions. A Deferral Contribution is
an amount, between 1% and 75% of the Participant's Compensation.


A Participant's Deferral Contributions for a Plan Year may not exceed his or her
Compensation. A Participant must make his or her deferral election for a Plan
Year no later than the last day of the preceding Plan Year, and may not change
his or her deferral election during the Plan Year, provided, with respect to the
deferral of any Compensation representing “bonus” Compensation, the deferral
election must be made no later than the last day of the Plan Year preceding the
Plan Year in which the performance of services giving rise to the bonus
commences. Notwithstanding the foregoing, when an employee first becomes an
eligible employee, he or she may make a deferral election no later than thirty
days after becoming an eligible employee, so long as the deferral election
applies to Compensation earned during the Plan Year after the date of the
deferral election.




IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 18th day of December 2015.


FMC TECHNOLOGIES, INC.




By: /s/ Mark J. Scott


Its: Vice President, Administration


